ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_03_FR.txt.                                                                                   63




                  DÉCLARATION COMMUNE
             DE MM. LES JUGES GAJA ET CRAWFORD

[Traduction]

   Compétence — Article 36, paragraphe 2, du Statut — Absence d’incidence sur la
compétence de la Cour du sixième paragraphe du mémorandum — Mode de
règlement visé par la réserve devant permettre de résoudre effectivement le
différend — Négociation de bonne foi pouvant ne pas aboutir à un règlement —
Sixième paragraphe n’entrant pas dans le champ de la réserve du Kenya, à défaut de
constituer un pactum de contrahendo ou de prescrire un mode de règlement exclusif.
   Recevabilité — Nécessité, d’après les termes du sixième paragraphe du
mémorandum, que la Commission formule ses recommandations avant que les
Parties ne puissent recourir à la négociation — Parties s’étant toutefois affranchies
de cette exigence temporelle en entamant des négociations, sans réserve, avant
d’avoir reçu les recommandations de la Commission — Recevabilité conséquente
de la requête.

   1. Nous pensons, comme la majorité, que le mémorandum d’accord ne
prescrit pas un « mode de règlement » des diﬀérends relatifs à la délimita-
tion maritime qui aurait pour eﬀet de faire jouer la réserve du Kenya à sa
déclaration formulée en vertu de la clause facultative, et que le sixième
paragraphe du mémorandum n’a pas davantage pour eﬀet de rendre la
requête de la Somalie irrecevable. Nos raisons de parvenir à ces conclu-
sions ne sont toutefois pas les mêmes.
   2. En ce qui concerne la compétence, l’enjeu, au regard de la première
exception préliminaire du Kenya, est de savoir si les Parties sont conve-
nues, dans le sixième paragraphe du mémorandum, « d’avoir recours à un
autre mode ou à d’autres modes de règlement », au sens de la déclaration
du Kenya formulée en vertu de la clause facultative. Rappelons que, aux
termes de ce paragraphe, la délimitation maritime « fera l’objet d’un
accord entre les deux Etats côtiers … après que la Commission aura … for-
mulé ses recommandations … concernant l’établissement des limites exté-
rieures du plateau continental au-delà de 200 milles marins ».
   3. Le sixième paragraphe du mémorandum ne pourrait avoir d’inci-
dence sur la compétence de la Cour que s’il entrait dans le champ de la
réserve du Kenya à sa déclaration formulée en vertu de la clause faculta-
tive. Or, il nous semble qu’il n’aurait pu en être ainsi que s’il avait prescrit
un moyen de régler le diﬀérend relatif à la frontière maritime — si, par
exemple, il avait imposé aux Parties de parvenir à un accord sur la délimi-
tation (si, en d’autres termes, il avait constitué un pactum de contrahendo),
ou déﬁni la négociation comme seul et unique mode de règlement. Les
Parties s’accordent à penser que le sixième paragraphe ne leur impose pas
de parvenir à un accord (voir, pour le Kenya : CR 2016/12, p. 35, par. 18,
mais aussi ibid., p. 25-26, par. 27 ; et, pour la Somalie : CR 2016/13, p. 16,

                                                                                  65

                délimitation maritime (décl. commune)                      64

par. 11). La question est donc de savoir s’il emportait de part et d’autre
engagement à ne résoudre le diﬀérend d’aucune autre façon. Dans la
négative, l’accord devrait être interprété comme touchant simplement au
cadre temporel dans lequel s’inscriraient des négociations ; il ne prescrirait
pas de mode de règlement au sens de la réserve.
   4. Les négociations peuvent bien sûr mener à un accord et, ce faisant,
avoir pour eﬀet de régler un diﬀérend (cf. article 33 de la Charte
des Nations Unies). Mais, même lorsqu’il existe une obligation de négo-
cier, les négociations ne constituent pas, en tant que telles, un mode de
règlement car leur issue est incertaine, en tant qu’elle est fonction, totale-
ment ou en partie, de la position de l’un des Etats en présence. Des Etats
qui conviennent de négocier, tout en n’excluant aucune éventualité quant
à l’issue de leurs négociations, ne sont pas nécessairement convenus d’un
mode de règlement : leur diﬀérend pourra aussi bien ne pas être réglé. Si,
dans le contexte d’une déclaration intéressant la juridiction obligatoire de
la Cour, et les autres voies de recours possibles, une réserve renvoie à un
autre mode de règlement, celui-ci doit s’entendre d’un moyen qui permet-
tra, s’il y est recouru, de régler eﬀectivement le diﬀérend et non d’un
moyen pouvant tout aussi bien avoir pour eﬀet que celui-ci demeure à
jamais irrésolu.
   5. Cette conclusion est indépendante de l’obligation de mener les négo-
ciations de bonne foi imposée par le droit international. Deux parties
peuvent, alors même qu’elles agissent l’une et l’autre de bonne foi, ou
qu’il ne peut à tout le moins être établi qu’elles agissent de mauvaise foi,
échouer à parvenir à un accord. L’obligation de négocier de bonne foi ne
garantit pas le règlement du diﬀérend soumis à négociation.
   6. Dès lors, il nous paraît clair que les Parties, bien que d’accord pour
que des négociations se tinssent, n’excluaient pas de recourir à d’autres
modes de règlement dans l’hypothèse où ces négociations échoueraient.
   7. La Cour, dans son arrêt, indique à plusieurs reprises que le sixième
paragraphe n’interdisait pas aux Parties de mener des négociations, voire
de parvenir à un accord sur le diﬀérend les opposant au sujet de leur fron-
tière maritime. Mais là n’est pas la question — la question est de savoir si
chacune des Parties était libre, au regard du sixième paragraphe, d’agir
unilatéralement en vue d’amorcer le règlement du diﬀérend avant que la
Commission des limites du plateau continental ait formulé ses recomman-
dations. Or, la réponse ne peut être que non.
   8. Voilà qui nous mène à la question de la recevabilité. Selon nous, le
sixième paragraphe du mémorandum exclut la recevabilité d’une requête
soumise à la Cour avant que les Parties aient reçu les recommandations
de la Commission des limites du plateau continental sur la ﬁxation de la
limite extérieure de leur plateau continental et aient entrepris de conclure
un accord en matière de délimitation. Il prévoit, d’après ses termes clairs,
que les Parties devront conclure un accord sur la délimitation des fron-
tières maritimes « après que la Commission aura achevé l’examen des
communications séparées eﬀectuées par chacun des deux Etats côtiers et
formulé ses recommandations aux deux Etats côtiers concernant l’établis-

                                                                           66

                 délimitation maritime (décl. commune)                       65

sement des limites extérieures du plateau continental au-delà de 200 milles
marins ». L’emploi de l’auxiliaire « shall », en particulier, connote une
obligation de respecter cette chronologie. Le sixième paragraphe du
mémorandum impose donc une condition préalable ayant pour eﬀet de
rendre irrecevable toute requête qui serait portée devant la Cour avant
que la Commission ait formulé ses recommandations. Les Parties sont de
fait convenues que le diﬀérend ne serait prêt à être soumis à un quel-
conque type de règlement que passé cette échéance.
   9. Le sixième paragraphe du mémorandum semble clairement justiﬁé
s’agissant de la délimitation du plateau continental étendu, compte tenu
de l’incidence que les conclusions de la Commission quant à la délinéa-
tion sont susceptibles d’avoir à cet égard. Sa raison d’être est moins évi-
dente en ce qui concerne les autres espaces maritimes couverts par ce
même paragraphe, qui vise « [l]a délimitation des frontières maritimes
dans les zones en litige, y compris la délimitation du plateau continental
au-delà de 200 milles marins » (les italiques sont de nous). Dans leur cas,
il est diﬃcile de voir quel intérêt une Partie, et a fortiori les deux, pourrait
avoir à retarder la conclusion d’un accord. Mais le paragraphe a peut-être
été inclus pour apaiser toute crainte que les demandes adressées à la Com-
mission puissent avoir des conséquences sur la délimitation des frontières
maritimes en général.
   10. En tout état de cause, les Parties étaient assurément libres de
conclure sans attendre un accord visant à délimiter certaines, voire l’en-
semble, de leurs frontières maritimes. C’est du reste ce qu’elles ont entre-
pris de faire en 2014, lorsque, à la demande du Kenya, agréée par la
Somalie, elles ont entamé des négociations couvrant l’ensemble de leurs
frontières maritimes. Ce faisant, les Parties ont dérogé à la chronologie
prescrite par le mémorandum. Elles ont agi ainsi alors que la Commission
était peu susceptible de formuler ses recommandations dans un proche
avenir.
   11. Le Kenya a fait valoir que les négociations entre Etats ne conduisent
pas nécessairement à un accord immédiat (CR 2016/10, p. 22-23) et que,
partant, la Somalie et lui n’étaient nullement revenus sur ce qu’ils avaient
établi dans le mémorandum. Il semble toutefois ressortir implicitement du
comportement des Parties, tel qu’elles en ont l’une et l’autre rendu compte
(annexes 31 et 32 du mémoire de la Somalie), qu’elles n’entendaient pas
attendre jusqu’à vingt ans pour conclure l’accord qu’elles avaient entre-
pris de négocier. Rien n’indique que les négociations aient uniquement
visé à un accord provisoire conclu en attendant, comme convenu, que la
Commission ne formule ses recommandations (voir l’argument développé
par la Somalie dans le CR 2016/11, p. 16, sur un point que le Kenya n’a
pas contesté). En outre, aucune des Parties n’a formulé de réserve tendant
à indiquer que l’issue de ces négociations supposait le respect de la chro-
nologie prescrite par le mémorandum.
   12. Ces considérations nous amènent à conclure que, si les Parties ont
en eﬀet implicitement imposé une condition à la recevabilité d’une requête
devant la Cour en ﬁxant dans le mémorandum une contrainte de temps,

                                                                             67

                délimitation maritime (décl. commune)                   66

elles se sont aﬀranchies de cette contrainte en convenant, en 2014, sans
réserve ni autre précision, d’entamer des négociations visant la conclusion
anticipée d’un accord.

                                             (Signé) Giorgio Gaja.
                                           (Signé) James Crawford.




                                                                        68

